DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-12 and 18 in the reply filed on 3/30/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-9, 11 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. US 2013/0186841.

Claim 1, Johnson teaches a device comprising: a pressure vessel (16) with a plurality of suspended filter elements (100), wherein the filter element are arranged in a flexible plastic container (12) which is arranged in the pressure vessel and sealed tightly with respect thereto, and the flexible container is removable from the pressure vessel, wherein the filter elements are each of a flat design including a flat support grid (102) and a filter medium placed over and encloses the support grid, the filter element each further comprise channels formed therein capable of discharging a suspension filtered by the filter medium of each filter element and wherein the filter elements are arranged parallel next to one another and are connected to one another to form a filter package (14), wherein there is a free space between the filter elements over a part of their longitudinal extension and the filter elements are compressible relative to one another, in that the filter elements are formed from flexible filter material (paragraph 2-3) and are compressed together (paragraph 51) (fig. 1-17). The recitation of the filter elements being arranged in suspended manner in vertical longitudinal extension and spaced over their vertical longitudinal extension is merely a recitation of how the device is oriented but does not provide a structural distinction over the prior art as the prior art to Johnson may be oriented such that the filter elements are arranged vertically. Additionally, the recitation of a free space being when there is no pressure applied in the pressure vessel and the flexible container being compressed by an increase of pressure in the pressure vessel is a process limitation that does not provide any further structural limitations to the apparatus. The flexible container of Johnson is capable of being compressed by an increase of pressure in the pressure vessel and the filter elements are also capable of 

    PNG
    media_image1.png
    766
    896
    media_image1.png
    Greyscale

Claim 2, Johnson further teaches the filter elements are fastened to a cross connection piece (110) (fig. 1-17). The recitation of the cross connection piece being horizontally extending is merely a recitation of how the device is oriented and does not provide a structural distinction over the prior art.

Claims 7 and 18, Johnson further teaches the filter elements in the filter package are stabilized and fixed by a slotted filtrate drain pipe (86) (fig. 2, 6, 12). The recitation of the pipe being horizontal is merely a recitation of how the device is oriented and does not provide a structural distinction over the prior art.
Claim 19, Johnson further teaches the channels have a direction that is generally parallel to the longitudinal extension of the filter elements (see annotated figure above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. US 2013/0186841.

Claim 3, Johnson teaches the filter elements are fixed in a head element (84, 86, 112) by a welded connection (paragraph 50) but does not teach a castable plastic or 
Claim 6, Johnson teaches support grids but does not teach the material of the support grid. Johnson teaches various other portions of the device being plastic (paragraph 37, 46, 49) and thus the use of a plastic material for the support grid would have been an obvious choice of material to one of ordinary skill in the art. Any support grid will inherently have some degree of flexibility.

Response to Arguments
Applicant's arguments filed 9/30/21 have been fully considered but they are not persuasive.
Applicant argues that Johnson is directed to horizontally stacked filter discs that are not arranged in suspended manner in vertical longitudinal extension. The recitation of having the filter discs arranged in suspended manner in vertical longitudinal extension is merely a recitation of reorienting the device of Johnson. The claims are directed to an apparatus and the recitation of how the device is to be oriented does not provide a structural limitation or distinction over the apparatus of the prior art. Applicant argues that the examiner concludes, without support, that Johnson could be oriented such that the filter are arranged vertically and that it is not clear that Johnson could be rearranged in such a manner. There is no teaching or suggestion in Johnson to suggest the device should not be, could not be or would be inoperable if reoriented. Turning the 
Applicant argues that Johnson fails to teach the filter elements are compressible relative to one another upon compression of the flexible container by an increase of pressure in the pressure vessel. The flexible container of Johnson is capable of being compressed by an increase of pressure in the pressure vessel and the filter elements are also capable of being compressible relative to one another upon compression of the flexible container as such a compression of the flexible container would exert a compressive force on the filter elements within the flexible container and the filter elements are disclosed as being compressible as they are compressed together by the elements (112) and (90) (paragraph 51). Applicant argues that the filter discs (100) of Johnson are not necessarily compressible. As stated, Johnson teaches the stack of filter discs being compressed between elements (112) and (90) and paragraph 54 also states the stack of filter discs are pre-compressed. Thus Johnson teaches the filter discs/elements are compressed and would therefore be considered compressible. The recitation of providing compression during filtration is a process limitation and not a structural distinction. The surrounding filter bag (12) of Johnson is flexible and capable of providing a compressive force on the filter elements.
Applicant argues that Johnson fails to disclose filter elements with an internal flat support grid or channels formed therein. Each filter element/disc (100) of Johnson is formed of a filter medium (15) that is placed over and encloses a support grid (102) as recited. The discs are sealed at edge (106) and at (104) thus forming an enclosed filter 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778